PER CURIAM.
Time being of the essence, we granted accelerated review of Calder Race Course, Inc.’s appeal from an order of the Florida Pari-Mutuel Commission approving a schedule of operating dates for summer jai alai, including afternoon or matinee performances, for appellees-purchasers of an existing pari-mutuel permit (Miami Beach Kennel Club, Inc.), upon its conversion to a jai alai permit under Chapter 80-88, Laws of Florida (1980).
Appellant contends (1) that the Commission’s order of July 29,1980 awarding matinee performance dates was barred by res judicata because at a prior hearing, on June 27, 1980, a motion for approval of matinee performance dates died for lack of a second, and the application was pronounced “denied” by the Commission’s chairman, although no vote of the Commission was taken; (2) that the permit (Miami Beach Kennel Club, Inc.) had not conducted afternoon or matinee performances “prior to the conversion” to summer jai alai, as required by Chapter 80-88, although it had run matinee performances in 1978; and (3) that the Commission lacked authority to authorize matinees for the summer of 1980 because of its failure to adopt a rule as required by duly enacted Section 550.011(2), Florida Statutes (Chapter 80-57, Laws of Florida (1980)).
After consideration of these and other contentions presented by the parties in their briefs and oral arguments before this court, *493we conclude that reversible error does not appear, and the order appealed from is affirmed.
ROBERT P. SMITH, Jr., LARRY G. SMITH and SHIVERS, JJ., concur.